OH te he kt

10
Il
12
13
14
15
16
17
18
19
20
21
22

23

24
25
26
27
28

 

» - “Case 2:20-cv-02099-TLN-AC Document1 Filed 10/20/20 Page 1 of 6
Gavin Mehl

1400 36th Street :

Sacramento, California ~95816 F | [_ E D
(917)304-6089 emergency cell

mehlgavin@gmail.com

 

OCT 20 2020
Plaintiff in Pro Se CLERK, U.S. DISTRICT COURT
EASTERN DISTRICT OF CALIRQRNIA
DEPUTY CLERK
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA
GAVIN MEHL Case No.: 2:20 - W-2099 -TLN - AC(PS)
Plaintiff,
COMPLAINT FOR DAMAGES
VS.
VIOLATION OF 47 USC 227 et seg. TCPA;
ZIP CAPITAL GROUP, LLC
Defendant.

 

 

 

Plaintiff, GAVIN MEHL, complaining of Defendant, ZIP CAPITAL GROUP, LLC as
follows:
I INTRODUCTION
1. This is an action brought by Plaintiff for violations of the Telephone Consumer Protection
Act (TCPA), 47 USC § 227(b)(1)(A) and 47 USC § 227(b)(1)(A)(iii) against the defendant as

named, ZIP CAPITAL GROUP, LLC.

Il. PARTIE

 

-1-

 

COMPLAINT FOR DAMAGES

 
Lh oe tad

Wet OS

il
12
13
14
15
16
17
18
19

21
22
23
24
25
26
27

 

 

Case 2:20-cv-02099-TLN-AC Document 1 Filed 10/20/20 Page 2 of 6
2. The Plaintiff, GAVIN MEHL, is a natural person and is a resident of Sacramento County,

California.

3. Defendant, ZIP CAPITAL GROUP, LLC, is a Marketing, Limited Liability Corporation,
formed under the laws of California, with Corporate Headquarters at 25 Pacifica 5422, Irvine CA
92614 and agent for Service of Process, LEGALZOOM.COM, INC (C2967349) 26 Executive
Park, Suite 100, Irvine, CA 92612 (“ZIP”).

Il. JURISDICTION AND VENUE

4. This Court has jurisdiction pursuant to 28 U.S.C. § 1331 and 47 U.S.C. § 227(b)(3).

5. Venue is proper pursuant to 28 U.S.C. § 1391(b). Venue in this District is proper in that
Plaintiff resides here, the Defendant (“ZIP”’) transact business here and the conduct complained
of occurred here.

6. Conditions precedent have been met by plaintiff providing defendant notice of intent to
sue and Ten (10) Notice and Opportunity to cure via USPS priority mail tracking number
941080369930012741427. The parties were unable to settle a resolution.

IV. STATEMENT OF FACTS

7. On or about September 4, 2020 at 7:16 AM, Defendant ZIP called from 916-794-7755 to
Plaintiff’s Emergency Cell Phone number 917-304-6089 (“Emergency Cell Phone”). Plaintiff
answered the phone call “hello”, there was dead air silence. Plaintiff answered again “hello”,
there was continued dead air silence. Plaintiff, answered a third time “hello” an agent asked
“may I speak to the business owner?” The purpose of the call was telephone solicitation.

Plaintiff asked the agent to stop calling.

-2-

 

COMPLAINT FOR DAMAGES

 

 
& wo kF

10
Il
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

 

 

Case 2:20-cv-02099-TLN-AC Document 1 Filed 10/20/20 Page 3 of 6
8. Plaintiff alleges from September 4 thru October 6, 2020 Defendant ZIP CAPITAL

GROUP, LLC called Plaintiff’s emergency cell phone eleven (11) times by using a telephone

system that has automatic telephone dialing system capabilities. Defendant, after being

instructed by Plaintiff to stop calling; knowing, intentionally willfully violates the strict liability

statute of the TCPA as follows:

10.

11.

On or about September 4, 2020 at 1:03 PM, defendant Zip called
Plaintiff’s Emergency Cell Phone from phone number 903-345-3928.

On or about September 4, 2020 at 2:03 PM, defendant Zip called
Plaintiff’s Emergency Cell Phone from phone number 903-345-3928.
On or about September 8, 2020 at 8:10 AM, defendant Zip called
Plaintiff’s Emergency Cell Phone from phone number 949-238-1519.
Plaintiff spoke to Defendant Zip’s agent Jorge Ramirez. He told Plaintiff
that Defendant Zip used zoho.com to integrate its automatic telephone
dialing system capabilities.

On or about September 8, 2020 at 3:34 PM, defendant Zip called
Plaintiff’s Emergency Cell Phone from phone number 949-238-1519.

On or about September 9, 2020 at 7:56 AM, defendant Zip called
Plaintiff’s Emergency Cell Phone from phone number 949-238-1519.

On or about September 10, 2020 at 8:04 AM, defendant Zip called
Plaintiff’s Emergency Cell Phone from phone number 949-238-1519.
On or about September 14, 2020 at 8:15 AM, defendant Zip called
Plaintiff’s Emergency Cell Phone from phone number 949-238-1519.

On or about September 18, 2020 at 3:27 PM, defendant Zip called
Plaintiff’s Emergency Cell Phone from phone number 949-238-1519.
On or about September 24 at 7:37 AM, defendant Zip called Plaintiff’s
Emergency Cell Phone from phone number 949-239-6898.

On or about October 5, 2020 at 11:08 AM, defendant Zip called Plaintiff’s
Emergency Cell Phone from phone number 949-447-5346.

On or about October 6, 2020 at 1:06 PM, defendant Zip called Plaintiff’s
Emergency Cell Phone from phone number 949-447-5346.

9. On all the above referenced calls to Plaintiffs Emergency Cell Phone, were done with no

prior permission given by Plaintiff.

-3-

 

COMPLAINT FOR DAMAGES

 

 
10
i

13
14
15
16
17
18
19
20
21

23
24
25
26
27
28

 

 

Case 2:20-cv-02099-TLN-AC Document 1 Filed 10/20/20 Page 4 of 6
10. On all the above referenced calls to Plaintiffs Emergency Cell Phone, Defendant (“ZIP”)

trespassed on Plaintiff and Plaintiff incurred an injury as his peace was disturned, Plaintiffs
personal time was wasted, Plaintiff was charged for the call, Plaintiffs wear and tear of his

emergency cell phone and wear of his batter incurred. Plaintiff has Article III standing.

FIRST CAUSE OF ACTION
VIOLATIONS OF THE TELEPHONE COMMUNICATIONS ACT

47 USC § 227(b)(1)(A) and § 227(b)(1)(A) (iii)
(Against Defendant ZIP)

11. Plaintiff realleges and incorporates by reference the facts and allegations contained in
Paragraphs 1 through 12, above, as though fully set forth in this First Cause of Action.

12. This damage is for the calls from Defendant ZIP to Plaintiffs emergency cell phone,
without prior express consent from September 4, 2020 to October 6, 2020, as a total of eleven
(11) individual violations of the statute. As a separate and distinct damage and cause of action,
Defendant ZIP, has demonstrated intentional and willful or knowing non-compliance with 47
USC § 227(b)(1)(A) and § 227(b)(1)(A)(iii), in violating strict liability statute; by the following:

47 U.S.C. § 227(b)(1)(A) states in part:
(“(b) Restrictions on use of automated telephone equipment

(1) Prohibitions.----It shall be unlawful for any person within the United States, or
any person outside the United States if the recipient is within the United States-

(A) to make any call (other than a call made for emergency purposes or made with
the prior express consent of the called party) using any automatic telephone dialing
system or an artificial or prerecorded voice-”)

47 U.S.C. § 227(b)(1)(A)(iii) states in part:

(1) Prohibitions.----It shall be unlawful for any person within the United States, or
any person outside the United States if the recipient is within the United States-

(A) to make any call (other than a call made for emergency purposes or made with

-4-

 

COMPLAINT FOR DAMAGES

 

 
ee GE HK

i
12
13
14
15S
16
17
18
19
20)
21
22

24
25
26
27
28

 

 

Case 2:20-cv-02099-TLN-AC Document 1 Filed 10/20/20 Page 5 of 6

the prior express consent of the called party) using any automatic telephone dialing
system or an artificial or prerecorded voice-”)

(“(iii) to any telephone number assigned to a paging service, cellular telephone
service, specialized mobile radio service, or other radio common carrier service, or
any service for which the called party is charged for the call;

13. Defendant (“ZIP”) has damaged Plaintiff by violations of 47 USC 227 as follows:

§ 227(b)(1)(A) using an automatic telephone dialing system to call an emergency cell
phone.

§ 227(b)(1)(A) using a phone system with automatic telephone dialing system
capabilities without an emergency purpose.
§ 227(b)(1)(A) making a call without prior express (written) consent of the Plaintiff.

§ 227(b)(3)(B) making a call without an established business relationship.
§ 227(b)(1)(A)(ii) making a call for which Plaintiff is charged for the call.
§ 227(b)(1)(A)(iii) making a call without permission to call MEHL’s Emergency Cell

Phone.

14. An unintentional call carries a damage amount of $500; an intentional call carries a
damage amount of $1,500 per violation.

15. Defendant (“ZIP”) has demonstrated willful, intentional and knowing
non-compliance with 47 U.S.C. § 227(b)(1)(A) and 47 U.S.C. § 227(b)(1)(A)(iii) by calling
the Plaintiff's Emergency Cell Phone. The call is subject to treble damages pursuant to 47
U.S.C. § 227(b)(3) as it was knowingly intentional and willful.

16. Plaintiff and Defendant (“ZIP”) do not have within the meaning of 47 U.S.C. §
227(1) an established business relationship, (2) Plaintiff did not give defendant (“ZIP”) his
personal Emergency Cell Phone number, (3) Defendant (“ZIP”) did not have express
permission to call Plaintiffs emergency cell phone, (4) Plaintiff was charged for the call. (5)

Plaintiff directed Defendant (“‘ZIP” not to further call Plaintiff's emergency cell phone on

5-

 

COMPLAINT FOR DAMAGES

 

 
Ww & Ww AF

sdk

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-02099-TLN-AC Document 1 Filed 10/20/20 Page 6 of 6
the first call. Plaintiff is entitled to damages of $1,500 per violation pursuant to 47 U.S.C. §

227(b)(3)(C).
PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays that this Court enter a judgment in his favor and

against Defendant (“ZIP”) as follows:

1. For statutory damages of $16,500 pursuant to 47 U.S.C. § 227(b)(3)(C).
2. Costs of suit, and

3. Such other and further relief as the Court may deem is just and proper.

Dated: October 20, 2020 Respectfully,

: Qavr nw, med\,

GAVIN MEHL
Plaintiff Pro Se

 

-6-

 

COMPLAINT FOR DAMAGES

 

 
